Citation Nr: 1511637	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral sensorineural hearing loss disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971, with service in the Republic of Vietnam.  For his service, the Veteran was awarded, inter alia, a Bronze Star Medal with Valor Device, a Purple Heart Medal, and a Basic Combat Medal.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for a bilateral hearing loss disability.

In March 2012, the Veteran had a videoconference hearing before the Board, a transcript of which is contained in the record.

In a May 2014 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a December 2014 order, the Court vacated the May 2014 decision and remanded the matter to the Board for further proceedings consistent with a December 2014 Joint Motion for Remand (JMR).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

According to the December 2014 JMR, the Board failed to discuss the October 2013 VHA opinion addressing the relationship between the Veteran's service-connected diabetes mellitus and his bilateral hearing loss disability.  The JMR also noted that the February 2014 VHA opinion did not contain a rationale for the conclusion that the Veteran's diabetes mellitus caused his bilateral hearing loss disability given the short time between his diabetes mellitus diagnosis and his complaints of hearing loss.  The JMR further cited the February 2014 VHA opinion's discussion of the Veteran's service-connected coronary artery disease and its ambiguity as to a possible relationship between that condition and his bilateral hearing loss as further justification for remand.  

As to the October 2013 VHA opinion, the Board notes the opinion stated that the Veteran's complaints of hearing loss preceded his diagnosis of diabetes mellitus.  However, the evidence shows that the Veteran was diagnosed with diabetes mellitus in January 2002, four months prior to his complaints of sudden onset hearing loss.  See January 2002 records from Aiken Regional Medical Centers and May 2002 Letter from Dr. Anna Bouknight.  As such, the October 2013 VHA opinion was based on an inaccurate factual premise and is therefore of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that an opinion based upon an inaccurate factual premise has no probative value).

Regarding the February 2014 VHA opinion, the examiner stated that the short duration of diabetes mellitus (four months) was less likely than not the cause of the Veteran's hearing loss.  However, the examiner provided no rationale for that conclusion.  Moreover, the examiner discussed the Veteran's service-connected coronary artery disease and other non service-connected conditions, including hypertension, hyperlipidemia, and obesity.  The relevance of this discussion was not made clear by the examiner.  Additionally, the examiner failed to provide a rationale for the conclusion that the Veteran's bilateral hearing loss disability was not aggravated by his diabetes mellitus.  Thus, the February 2014 VHA opinion is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

The Board considered the October 2009 VA examiner's statement that the Veteran's diabetes and the history of how his hearing was lost was highly suggestive of a problem related to his diabetes mellitus more than the likelihood of it being an acoustic trauma problem.  However, the examiner did not provide a rationale in support of that conclusion.  Therefore it is of limited probative value.  Id.

Given the inadequate opinions and inconsistencies contained within the VA opinions of record, the Board finds that a new examination is warranted to resolve the discrepancy as to the etiology of the Veteran's bilateral sensorineural hearing loss disability.

The Board stresses that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records, not already of record relating to the Veteran's treatment for his bilateral sensorineural hearing loss disability.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associated with the record any outstanding private treatment records identified by him as pertinent to his claim.

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the current nature and etiology of his bilateral sensorineural hearing loss disability.  The claims file, to include a copy of this remand, should be reviewed by the examiner.

Following evaluation of the Veteran and review of the claims file, the examiner should provide an opinion on the following:

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is caused by or related to service, to include his credible reports of excessive in-service noise exposure.  The examiner should explain the significance, if any, of the shifts in hearing acuity during service.  See July 31, 1969 and May 26, 1971 examination reports.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is due to or caused by a service-connected disability, to include diabetes mellitus and coronary artery disease.

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is aggravated (i.e., permanently worsened) beyond the natural progress by a service-connected disability, to include diabetes mellitus and coronary artery disease.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral hearing loss disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability, to include diabetes mellitus and coronary artery disease.

The examiner's attention is invited to the May 2009 opinion of Dr. Frederick A. Smith, who wrote that the Veteran's presbycusis and subsequent cochlear implant may be related to military service, and the October 2009 VA opinion from Dr. Carl M. Nechtman, indicating that the Veteran's diabetes and the history of how his hearing was lost was highly suggestive of a problem related to his diabetes mellitus more than the likelihood of it being an acoustic trauma problem.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

With respect to the above requested opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  After ensuring the proper completion of the above development and undertaking any other development deemed necessary, the RO should review the claim in light of all the evidence of record.  If any determination remains adverse, the Veteran must be furnished with a Supplemental Statement of the Case (SSOC) and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




